Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/337,242, filed on 3-27-19.

Drawings
The drawings filed 7-7-20 have been accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102a2 as being anticipated by Iwata et al. (US 2017/0010736).
Regarding claim 16, Iwata (Fig. 2) discloses a light-transmitting electroconductive film comprising a light-transmitting resin base material (11, called a “ transparent substrate” in [0207], and a resin in [0212]) and an electroconductive part (17) provided on at least one surface of the light-transmitting resin base material (the top surface), wherein the electroconductive part comprises a light-transmitting resin (15, called a “transparent resin”) and plural electroconductive fibers (13) incorporated in the light-transmitting resin (as seen in Fig. 2);
the electroconductive part can conduct electricity from the surface of the electroconductive part (“the transparent conductive film… has high conductivity” as discussed in [0082]);
the electroconductive part (17) is provided directly on at least one surface of the light-transmitting resin base material (17 is directly on the top surface of 11, see Fig. 2);
the electroconductive part has a surface resistance value of 200Ω/□ or less (eg. Example 1, shown in Table 1, has a sheet resistance of 100 Ω/□); and
the electroconductive film has a haze value of 5% or less (eg. Example 1, shown in Table 1, has a haze of 1.1%).

Regarding claim 17, Iwata (Fig. 4) discloses a light-transmitting electroconductive film comprising an underlayer (90) and an electroconductive part (17) in this order on at least one surface of a light-transmitting resin base material (90 and 17 are stacked, in that order, on the top surface of light-transmitting resin base material 11, called a “ transparent substrate” in [0207], and a resin in [0212]), wherein the electroconductive part comprises a light-transmitting resin (15, called a “transparent resin”) and plural electroconductive fibers (13) incorporated in the light-transmitting resin (as seen in Fig. 4);
the underlayer is provided directly on at least one surface of the light-transmitting resin base material (seen in Fig. 4, 90 is directly on the top surface of 11);
the electroconductive part is provided directly on the underlayer (seen in Fig. 4, 17 is directly on top of 90);
the electroconductive part has a surface resistance value of 200Ω/□ or less (eg. Example 1, shown in Table 1, has a sheet resistance of 100 Ω/□); and
the electroconductive film has a haze value of 5% or less (eg. Example 1, shown in Table 1, has a haze of 1.1%).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata and Gaynor et al. (US 2015/0038033).
Regarding claim 15, Iwata (Fig. 2) discloses a light-transmitting electroconductive film comprising a light-transmitting base material (11, called a “ transparent substrate” in [0207]) and an electroconductive part (17) provided on at least one surface of the light-transmitting base material (the top surface), wherein the electroconductive part comprises a light-transmitting resin (15, called a “transparent resin”) and plural electroconductive fibers (13) incorporated in the light-transmitting resin (as seen in Fig. 2);
the electroconductive part can conduct electricity from the surface of the electroconductive part (“the transparent conductive film… has high conductivity” as discussed in [0082]);
the electroconductive part has a surface resistance value of 200Ω/□ or less (eg. Example 1, shown in Table 1, has a sheet resistance of 100 Ω/□); and
the electroconductive film has a haze value of 5% or less (eg. Example 1, shown in Table 1, has a haze of 1.1%).
However, Iwata fails to teach or suggest wherein the electroconductive fibers as a whole are unevenly distributed on the light-transmitting base material side than the position located at half the film thickness of the electroconductive part in the electroconductive part.
Gaynor (Fig. 1B) discloses a light-transmitting electroconductive film comprising a light-transmitting base material (102, eg. “glass” as discussed in [0050]) and an electroconductive part (112 and 146) provided on at least one surface of the light-transmitting base material (the top surface), wherein the electroconductive part comprises a light-transmitting portion (146, see [0057] which discusses light transmission) and plural electroconductive fibers (110) incorporated in the light-transmitting portion (see [0055], “110 are embedded throughout at least a region of the layer of cross-linked polymer”);
the electroconductive part can conduct electricity from the surface of the electroconductive part (“conductive film” discussed in [0056]);
the electroconductive fibers as a whole are unevenly distributed (all of the fibers are distributed in region 112, and not in 146) on the light-transmitting base material side than the position located at half the film thickness of the electroconductive part in the electroconductive part (see [0071], which discusses that the region with the electroconductive fibers “112 has a thickness that is thin compared to the thickness of the layer of material 106/146” and so the position located at half the film thickness will be within the region 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata so the electroconductive fibers as a whole are unevenly distributed as taught by Gaynor because this allows fewer electroconductive fibers to be used, improving transparency (see [0073]).

Regarding claim 23, Iwata and Gaynor disclose an electroconductive film as discussed above, and Iwata further discloses wherein the electroconductive film has a total light transmittance of 80% or more (eg. Example 1, shown in Table 1, has a total light transmittance of 91.5%, which is more than 80%). 

Regarding claim 24, Iwata and Gaynor disclose an electroconductive film as discussed above, and Iwata further discloses wherein the electroconductive fibers (13) are one or more types of fibers selected from the group consisting of electroconductive carbon fibers, metallic fibers, and metal-coated synthetic fibers (discussed in [0079], 13 are made of metal).

Regarding claim 25, Iwata and Gaynor disclose an electroconductive film as discussed above, and Iwata further discloses wherein the electroconductive fibers have a fiber diameter of 200 nm or less (called a “minor axis,” [0081] discusses how the diameter is 10 nm to 100 nm, which is less than 200 nm) and a fiber length of 1 µm or more (called a “major axis,” [0084] discusses how the length is longer than 5 µm to improve the tendency to join together properly). 

Regarding claim 26, Iwata and Gaynor disclose an electroconductive film as discussed above, and Gaynor further discloses wherein the electroconductive part has a film thickness of less than 300 nm (the thickness of the electroconductive part 146 is controllable and may be 100nm thick, as discussed in [0063], “the thickness of the layer of material 106/146 is in a range of 100-500 nm”).
It would have been obvious for one of ordinary skill in the art to combine Iwata and Gaynor for the same reasons as discussed above.

Regarding claim 27, Iwata and Gaynor disclose an electroconductive film as discussed above, and Iwata further discloses a touch panel comprising the electroconductive film as discussed above (“touch panel” discussed in [0246]). 

Regarding claim 28, Iwata and Gaynor disclose an electroconductive film as discussed above, and Iwata further discloses an image display device comprising the touch panel as discussed above (for example, a “display panel” discussed in [0148]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata and Gaynor as applied to claim 15 above, and further in view of Ng et al. (US 2014/0360564).
Regarding claim 18, Iwata and Gaynor disclose an electroconductive film as discussed above, and Gaynor further discloses wherein the film thickness of the light-transmitting resin (146) is controllable to be 1-10 microns (see [0063]).
However, while Iwata teaches that the electroconductive part (17) contains particles (“colored compound a,” eg. a dye such as N719, see [0096]), Iwata fails to teach or suggest details about the size of the particles.
Ng discloses that the size of a N719 dye particle is typically 2nm (see [0002]).
Therefore, the combination of Iwata and Gaynor with Ng would provide an electroconductive film wherein the electroconductive part contains no particles having a particle size larger than the film thickness of the light-transmitting resin (the resin is 1-10 microns thick, as taught by Gaynor, while the particles are only 2nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata and Gaynor so the particles in the electroconductive part are not larger than the film thickness of the light-emitting resin as taught by Ng because Iwata teaches that the particles may be the N719 dye, while Ng teaches that N719 dye is typically 2nm (see [0002]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata and Gaynor as applied to claim 15 above, and further in view of Mishima et al. (US 2015/0321220).
Regarding claim 6, Iwata and Gaynor disclose an electroconductive film as discussed above, however fails to teach or suggest wherein the electroconductive part contains no particles.
Mishima discloses an electroconductive film wherein an electroconductive part (called a coating liquid) contains no particles (discussed in [0057], the coating liquid is made entirely of pure water and metallic nanowires, without including particles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata and Gaynor so the particles in the electroconductive part are not larger than the film thickness of the light-emitting resin as taught by Ng because Iwata teaches that the particles may be the N719 dye, while Ng teaches that N719 dye is typically 2nm (see [0002]).

Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, Iwata discloses a light-transmitting electroconductive film as discussed above (eg. as discussed above regarding claim 16), however fails to teach or suggest any details about the electrical resistance of the electroconductive part in different directions.

Mishima (Fig. 2 and 4) discloses a light-transmitting electroconductive film comprising a light-transmitting base material (called a “substrate film” with “transparent” discussed in [0046]) and an electroconductive part (the coating liquid and metallic nanowires) provided on at least one surface of the light-transmitting base material (the top surface), wherein the electroconductive part comprises a light-transmitting portion (the “coating liquid” is “pure water” which is transparent, see [0045]) and plural electroconductive fibers (metallic nanowires) incorporated in the light-transmitting resin (seen in Fig. 2);
the ratio of the electrical resistance value in a second direction (the TD direction, see Fig. 4) to that in a first direction (the MD direction, see Fig. 4) is 1 or more and less than 2 (the ratio RTD/RMD≈1.5, see Fig. 5) wherein a direction in which the electroconductive part shows the lowest electrical resistance value is designated as the first direction (RMD is the lower value, seen in Table 3 in [0061]), and a direction which is orthogonal to the first direction is designated as the second direction (RTD is the higher value, seen in Table 3 in [0061], and TD is orthogonal to MD, see [0011]).

However, none of the currently cited references of record teaches or suggest “the electrical resistance values on the surface of the electroconductive part are measured in a predetermined size in six different directions including an arbitrary direction for each an angle of 30 degrees to the arbitrary direction in the surface of the electroconductive part” when combined with each of the other currently cited claim limitations.

Claims 21 and 22 recite similar limitations as claim 20, merely being dependent upon claim 17 instead of claim 16, and so would be allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691